Order entered April 5, 2021




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                       No. 05-20-00279-CV

         IN RE CHRIS CARTER AND KAREN PIERONI, RELATORS

                    On Appeal from the 14th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-19-07054

                                    AMENDED ORDER
                              Before Justices Myers and Molberg1

        Before this Court is the March 8, 2021 motion of real parties in interest (the

City) to dissolve the writ of injunction issued in this case and to dismiss this

original proceeding, and relators’ response to the motion.

        On December 28, 2020, we granted relators’ petition for writ of injunction

and ordered real parties to maintain the storage of the Confederate Monument that

formerly stood in Pioneer Park Cemetery in Dallas, and we ordered the City “not to

take any action to sell, give away, alter, damage, destroy, or otherwise dispose of

    1
      Justice David Evans was a member of the panel that issued the order granting the petition for writ of
injunction. Justice Evans’s term of office expired December 31, 2020, and he did not participate in the
determination of this motion.
or harm the Monument pending final disposition of the appeal in cause number 05-

20-00190-CV or further order of this Court.”

      Cause number 05-20-00190-CV, styled Chris Carter and Karen Pieroni v.

Dallas City Plan Commission and City of Dallas, was an appeal from a lawsuit

brought by Carter and Pieroni challenging the City’s decision to remove the

Monument. The trial court granted the City’s plea to the jurisdiction, and Carter

and Pieroni appealed that decision. On March 1, 2021, this Court affirmed the trial

court’s judgment. As of the date of this order, Carter and Pieroni have not filed a

motion for rehearing in this Court; they have been granted an extension of time to

file a petition for review with the supreme court, but they have not yet filed the

petition for review according to the supreme court’s website.

      Before ruling on the City’s motion, we waited more than ten days for

relators to file a response to the motion. See TEX. R. APP. P. 10.3(a) (“A court

should not hear or determine a motion until 10 days after the motion was

filed . . . .”). They did not file a response during that time. On March 30, 2021,

twenty-two days after the City filed its motion, we issued an order granting the

motion to dissolve the injunction and dismiss the proceeding.

      Relators filed a response to the motion at 11:48 p.m. on March 29, 2021, the

day before the Court issued the order dissolving the injunction and dismissing the

proceeding. That response was being processed and was not before the panel when
the Court issued its order on March 30, 2021. The Court has now considered both

the City’s motion and relators’ response.

      Because we have finally disposed of the appeal in cause number 05-20-

00190-CV, the petition for writ of injunction in this case is now moot.

Accordingly, we GRANT the City’s motion. The injunction imposed in this case

is DISSOLVED, and this original proceeding is DISMISSED.


                                            /s/   LANA MYERS
                                                  JUSTICE